Citation Nr: 1734523	
Decision Date: 08/22/17    Archive Date: 08/30/17

DOCKET NO.  09-43 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disorder, to include schizophrenia and depression.

2. Whether the character of the Veteran's discharge is a bar to VA benefits.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kelly A. Gastoukian, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 1981 to July 1988. In a December 1994 Administrative Decision, the Veteran's service from September 23, 1981, to September 22, 1984, was determined to be honorable for VA purposes, and his service from September 23, 1984, to July 27, 1988, was determined to be dishonorable for VA purposes. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In May 2014, the Board reopened both issues on appeal and remanded the case for further development.

In a March 2016 decision, the Board denied the claim for service connection for an acquired psychiatric disorder and found that the character of the Veteran's discharge was not on appeal. The Veteran appealed the Board's decision to the United States Court of Appeals for Veteran Claims (Court). Pursuant to a Joint Motion for Remand (JMR) dated in April 2017, the Court, in an April 2017 Order, vacated the Board's March 2016 decision and remanded the matter to the Board. The matter has returned to the Board for further consideration.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the April 2017 JMR, the parties determined that the Board failed to ensure compliance with the May 2014 remand when the AOJ readjudicated the claim for service connection for an acquired psychiatric disorder, but did not reevaluate the December 1994 administrative decision or consider the expanded record.  In essence, the JMR found that the Board reopened the character of discharge issue in its May 2014 decision, and that the AOJ did not subsequently readjudicate the character of discharge issue on the merits before returning the appeal to the Board. See the April 2017 JMR, at 3 ("the Board's May 2014 remand decision reopened Appellant's claim, including his 'request to reopen his character of service determination'").  

The Board notes that the Veteran has not been notified of the information and evidence necessary to substantiate his claim, as required by the Veterans Claims Assistance Act of 2000 (VCAA). 38 U.S.C.A. § 5103 (West 2014). Where the issue involves the character of discharge, VCAA notice must inform the claimant of the evidence needed to establish veteran status. Dennis v. Nicholson, 21 Vet. App. 18 (2007). An August 2008 VA notification letter did not address the insanity exception or otherwise inform the appellant of the evidence the he could submit in this regard and needs to be corrected.

A December 1994 Administrative Decision reveals that the Veteran's service from September 23, 1981, to September 22, 1984, was considered honorable for VA purposes; however, his service from September 23, 1984, to July 27, 1988, was considered dishonorable for VA purposes. He was documented as absent without official leave (AWOL) for a total of 258 days and also had the offense of wrongful purchase of goods for illegal transfer and production of income through sale. However, the Board acknowledges he was treated for mental health issues prior to his discharge.

The Veteran contends that the circumstances surrounding his discharge were due to his mental health problems, as documented in his service treatment records and later, by his private mental health treatment records. 

The Board is cognizant that a serviceman applying for an insanity exception has the burden of presenting competent evidence of insanity at the time of commission of the offenses leading to discharge. See Stringham v. Brown, 8 Vet. App. 445, 449 (1995). However, the Court has also held that the Board is required to obtain a medical opinion to determine whether a claimant's behavior during the offenses that led to his discharge was due to psychiatric disability and, if so, whether this constituted insanity under VA regulations. Gardner v. Shinseki, 22 Vet. App. 415 (2009). Therefore, an opinion must be obtained.

Because the Veteran's service connection claim is inextricably intertwined with the issue of whether his character of discharge from his second period of service is a bar to VA benefits, it is remanded for contemporaneous adjudication. See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that two issues are inextricably intertwined when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issues has been rendered).

Accordingly, the case is REMANDED for the following action:

1. Send a notice letter to the Veteran and his representative notifying them of the information and evidence necessary to substantiate his claim, to include information on the applicable insanity provisions.

2. Arrange for the claims file to be forwarded to a VA psychiatrist or psychologist for an opinion as to whether the Veteran was insane under VA regulations at the time of the misconduct that led to his undesirable discharge in July 1988. The claims file, in particular Veteran's lay statements regarding the circumstances of service and periods of AWOL, should be reviewed. The opinion should address the following:

(a) Is it at least as likely as not (50 percent probability or more) that the behavior that led to the Veteran's discharge in July 1988 was due to psychiatric disability?

(b) Is it at least as likely as not (50 percent probability or more) that the Veteran was insane as defined by VA at the time he committed the acts that led to his discharge under other than honorable conditions? 
In providing an answer to the above questions, the examiner is advised that an insane person is defined for this purpose as one who, while not mentally defective or constitutionally psychopathic (except when a psychosis has been engrafted upon such basic condition), exhibits, due to disease, a more or less prolonged deviation from his normal method of behavior; or who interferes with the peace of society; or who has so departed (become antisocial) from the accepted standards of the community to which by birth and education he belongs as to lack the adaptability to make further adjustment to the social customs of the community in which he resides. 38 C.F.R. § 3.354(a) (2016).

3. After completing the above action, and any other development deemed necessary, the claims must be re-adjudicated. If the benefits sought on appeal remain denied, a Supplemental Statement of the Case must be provided to the Veteran. After the Veteran has been provided an adequate opportunity to respond, the appeal should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).








	(CONTINUED ON NEXT PAGE)
This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
V. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




